Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 05/27/2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  


DETAILED ACTION       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka et al. (US Pub. No. 2018/0096355) in view of Moniz (U.S. Patent No. 10,482,885).
            Regarding claims 1, 8, with respect to Figures 1-5, Studnicka teaches an apparatus comprising: 
            a memory configured to store (fig.6; paragraphs 0021, 0024, 0027, 0040,0044, 0058, 0059, 0085): 

            a second audio stream [i.e., voice record] of a second user (paragraphs 0014, 0025-0027, 0047, 0062, 0063, 0065, 0066); and 
            a hardware processor communicatively coupled to the memory, the hardware processor (fig.6; paragraphs 0021, 0024, 0084) configured to: 
             receive from a device of the first user a recording of a voice communication [i.e., voice conversation] between the first user and the second user (abstract; fig.4,5; paragraphs 0027, 0062, 0063, 0065, 0066); 
              compare the recording with the first voice record and the second record to determine that the voice conversation is between the first user and the second user (abstract; fig.4,5; paragraphs 0027, 0062, 0063, 0065, 0066) (Note; since set of words are compared with identified set of words of the voice communication [i.e., voice conversation] between two users, it is clear that the voice communication is identified as between the two users.);
              determine, based on a plurality of words used in the recording, that the first user and the second user intend to conduct a transaction with each other (abstract; fig.4,5; paragraphs 0027, 0062, 0063, 0065, 0066); 
              determine, based on the plurality of words, a transaction amount for the transaction (abstract; fig.4,5; paragraphs 0027, 0062, 0063, 0065, 0066); 
              communicate, to the device of the first user, a message comprising the desired payment transaction/payment amount [i.e., transaction amount] (abstract; fig.4,5; paragraphs 0027, 0028, 0047-0049, 0062, 0063, 0065, 0066, 0079);

              in response to the confirmation, initiate the transaction (fig.4, step 414, fig.5; paragraphs 0047-0050, 0074-0076, 0078-0080).
             However, Studnicka does not specifically teach that the voice conversation comprises a first passphrase spoken by the first user, and the first passphrase is used to uniquely identify the first user, and the voice conversation further comprises a second passphrase spoken by the second user, and the second passphrase is used to uniquely identify the second user and wherein the confirmation is in response to confirming the identity of the first user by verifying that the first user uttered the first passphrase during the recording, and confirming the identity of the second user by verifying that the second user uttered the second passphrase during the recording;. 
            Moniz teaches hat the voice conversation comprises a first passphrase spoken by the first user, and the first passphrase is used to uniquely identify the first user, and the voice conversation further comprises a second passphrase spoken by the second user, and the second passphrase is used to uniquely identify the second user and wherein the confirmation is in response to confirming the identity of the first user by verifying that the first user uttered the first passphrase during the recording, and confirming the identity of the second user by verifying that the second user uttered the second passphrase during the recording; (fig.1B-1D; col.2, lines 19-38, col.5, lines 52-67, col.6, lines 1-20, col.7, lines 16-45, col.13, lines 1-26), whereas examiner takes an official notice that determining, based on the plurality of words, that a portion of the transaction amount is to be paid by the third user, communicating, to a device of the third user, the message comprising the portion of the transaction amount is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify and wherein the confirmation is in response to confirming the identity of the first user by verifying that the first user uttered the first passphrase during the recording, and confirming the identity of the second user by verifying that the second user uttered the second passphrase during the recording in Studnicka’s invention as taught by Moniz. The motivation for the modification is to do so in order to provide a secure transaction/shopping among authenticated users. 

 
            Regarding claims 3, 10, Studnicka teaches wherein the device of the first user is configured to convert the recording to a text file that includes the plurality of words (paragraphs 0012, 0018, 0027).

           Regarding claims 4, 11, 17, Studnicka teaches wherein the first voice record is provided by the first user speaking into the device of the first user (paragraphs 0012, 0014, 0018, 0026, 0027).

           Regarding claims 5, 12, 18, Studnicka teaches wherein the hardware processor is further configured to retrieve from the memory a payment application [i.e., payment method] of the first user in response to determining that the first user and the second user intend to conduct a transaction with each other, the first message further comprises the payment method (fig.4,5; paragraphs 0011, 0027, 0028, 0062, 0063, 0065, 0066, 0079).

           Regarding claims 6, 13, 19, Studnicka teaches wherein the confirmation of the transaction comprises an indication that the first user provided a biometric identifier in response to the first message (fig.4, step 410, fig.5; paragraphs 0015, 0074, 0075, 0078, 0079).

          Regarding claims 7, 14, 20, Studnicka teaches wherein the hardware processor is further configured to receive a second confirmation of the transaction from the second user before initiating the transaction (fig.4, step 410, fig.5; paragraphs 0015, 0074, 0075, 0078, 0079).

        Claim 15 rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Studnicka teaches a computer system [i.e., security tool] (fig.6).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka et al. (US Pub. No. 2018/0096355) in view of Moniz (U.S. Patent No. 10,482,885) further in view of Yadav et al. (U.S. Pub. No. 2020/0351095).  

            Claims 2, 9 and 16 are rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Studnicka teaches that the payment application 104 of the first user device 102 may receive payment information from a customer [i.e., second user] to purchase a service or good offered by the merchant [i.e., third user] (paragraphs 0046-0049). 
          However, Studnicka in view of Moniz does not specifically teach to store a third voice record of a third user and compare the recording with the third voice record to determine that the voice conversation includes the third user, determine, based on the plurality of words, that a 
         Yadav teaches to store a third voice record of a third participant 116C in fig.1,5 [i.e., third user] and compare the recording with the third voice record to determine that the voice conversation includes the third user, a confirmation of the transaction in response to the message, wherein initiating the transaction is in further response to the confirmation from the device of the third user (fig.1-5; paragraphs 0041-0044, 0058-0060, 0062-0064), whereas examiner takes an official notice that determining, based on the plurality of words, that a portion of the transaction amount is to be paid by the third user, communicating, to a device of the third user, the message comprising the portion of the transaction amount is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yadav in view of Moniz to incorporate the feature of storing a third voice record of a third user and compare the recording with the third voice record to determine that the voice conversation includes the third user, determining, based on the plurality of words, that a portion of the transaction amount is to be paid by the third user, communicating, to a device of the third user, the message comprising the portion of the transaction amount and receive, from the device of the third user, a confirmation of the transaction in response to the message, wherein initiating the transaction is in further response to the confirmation from the device of the third user in Studnicka’s invention in view of Moniz’s invention as taught by Yadav. The motivation for the modification is to do so in order to provide a secure transaction among multiple users. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
September 21, 2021